FILED
                             NOT FOR PUBLICATION                             JUL 19 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



SUBEG SINGH BHULLAR,                             No. 08-72966

               Petitioner,                       Agency No. A095-414-384

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted July 12, 2011 **

Before:        SCHROEDER, ALARCÓN, and LEAVY, Circuit Judges.

       Subeg Singh Bhullar, a native and citizen of India, petitions for review of the

Board of Immigration Appeals’ order dismissing his appeal from an immigration

judge’s decision denying his application for asylum, withholding of removal, and

relief under the Convention Against Torture (“CAT”). We have jurisdiction under


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
8 U.S.C. § 1252. We review for substantial evidence findings of fact, including

adverse credibility determinations. Chebchoub v. INS, 257 F.3d 1038, 1042 (9th

Cir. 2001). We deny the petition for review.

      Bhullar testified that he was a member of the Shiromani Akali Dal Mann

party, attended party rallies, and gave a speech at a rally commemorating the death

of martyrs killed at the Golden Temple. Substantial evidence supports the

agency’s adverse credibility determination based on Bhullar’s lack of knowledge

concerning the attack on the Golden Temple and the arrests of the Akali Dal

president. See Singh v. Ashcroft, 367 F.3d 1139, 1143 (9th Cir. 2004) (affirming

an adverse credibility determination based, in part, on the petitioner’s lack of

knowledge about the political party of which he was an active participant). In the

absence of credible testimony, Bhullar’s asylum and withholding of removal

claims fail. See Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir. 2003).

      Substantial evidence supports the agency’s denial of CAT relief because

Bhullar failed to establish it is more likely than not he will be tortured if returned

to India. See Wakkary v. Holder, 558 F.3d 1049, 1067-68 (9th Cir. 2009).

      PETITION FOR REVIEW DENIED.




                                            2                                      08-72966